DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/ has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on December 10, 2018. It is noted, however, that applicant has not filed a certified copy of the KR 10-2018-0158499 application as required by 37 CFR 1.55. An interim copy of the foreign priority document was filed on 4/15/2019, but no certified copy of the foreign priority document has been received.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh (US 2017/0209961) modified by Iwatani (US 2016/0101484).
Regarding claim 1, Cavanaugh meets the claimed, A gear product comprising: teeth in which valleys and crests are successively formed along an outer or inner circumference of a cylindrical body (Cavanaugh [0100] describes a gear as the component used in the laser cladding system, gears have teeth) having a central rotation shaft and a longitudinal axis; (Cavanaugh [0063] teaches a component 30 “gear” of a laser cladding system having a spindle (rotation shaft) 93, Cavanaugh Figure 1 shows the component 30 is cylindrical)  and a reinforced deposition layer, (Cavanaugh [0100] describes a gear component with a hard cladding material) which is formed by radiating a laser beam in a nozzle system to be directed to the teeth and injecting powdered materials to be in contact with a radiation axis of the laser beam around the radiated laser beam such that the powdered materials are melted and integrated with a surface of the teeth, (Cavanaugh [0028]and [0056] teach the laser module uses a laser to melt the powder cladding material onto the component)  and the gear product is driven to rotate (Cavanaugh [0063] teaches the component “gear” is rotated) and the nozzle system is driven linearly of the longitudinal axis of the cylindrical body (Cavanaugh [0027] and [0034] teach a laser motion system that moves the laser beam both linearly and rotationally) wherein the deposition layer is formed in a state in which the teeth composed of the crests and the valleys are controlled to be positioned in a beam range including a Rayleigh range formed in a predetermined length to a focal point of the laser beam and a defocus area formed from the focal point in a length corresponding to the Rayleigh range, (Cavanaugh [0100] discloses a gear, gears have teeth, with a deposition layer and Cavanaugh [0027] and [0034] teach a laser motion system that moves the laser beam both linearly and rotationally.)
Cavanaugh does not meet the claimed, coaxial nozzle system and the powdered materials are injected through a circular slit in a funnel or ring disposed along a circumference of and surrounding the converging laser beam. 
Analogous in the field of laser cladding systems, Iwatani meets the claimed, coaxial nozzle system (Iwatani [0032] describe a coaxial nozzle system) and the powdered materials are injected through a circular slit in a funnel or ring disposed along a circumference of and surrounding the converging laser beam (Iwatani [0032] describes a coaxial nozzle system with an annular powder discharge passage 19 which is in between the inner 10 and outer 20 nozzle members. The laser beam R passes through the inner nozzle member 10, see also Figure 2.)
It would have been obvious to a person  of ordinary skill in the art before the filing date to modify the gear component of Cavanaugh with the coaxial nozzle system and annular powder slit around the laser beam as described in Iwatani in order to melt the powder with the laser beam onto the desired portion of the workpiece, see Iwatani [0034].

    PNG
    media_image1.png
    869
    716
    media_image1.png
    Greyscale

Examiner notes that patentability is determined by the product itself, not by how the product was made. Forming the deposition layer via rotating the gear/laser module and positioning the gear in a particular range of the laser are related to the method of forming the gear product, not the product itself. Cavanaugh as modified teaches a gear with a deposition layer, a laser beam, and a driven laser module which meet all the limitations of claim 1, see MPEP §2113.
Regarding claim 3, Cavanaugh meets the claimed, The gear product of claim 1, wherein the deposition layer is formed in a state in which the teeth composed of the crests and valleys are controlled to be positioned in the defocus area (Cavanaugh [0100] teaches a gear, gears have teeth, with a deposition layer.) Some limitations of claim 3, including positioning the gear in the defocus area, are directed towards the method of production, see MPEP §2113. 
Regarding claim 4, Cavanaugh meets the claimed, The gear product of claim 2, wherein the deposition layer is formed through: (Cavanaugh [0100] teaches a hard cladding layer or “deposition layer” on a gear) a first deposition process performing first line deposition on the teeth, which are rotating, (Cavanaugh [0063] teaches a component 30 of a laser cladding system having a spindle or “rotation shaft” 93) using a laser beam and the powdered materials, which are directed to be incident on inclined surfaces on one side of the crests at a predetermined inclination angle; and a second deposition process performing second line deposition on the teeth, which are rotating, using the laser beam and the powdered materials, which are directed to be incident on inclined surfaces on a remaining side of the crests at the predetermined inclination angle (Cavanaugh [0028]and [0056] teach the laser melts the powder cladding material onto the component to form a cladding layer.) The limitations of claim 4, including that the deposition layer is formed via a first/second deposition process at the predetermined inclination angle are directed to the process by which the gear is made, not the product itself. Cavanaugh teaches a gear with a deposition layer made from powder, a rotating component, and a laser which meet all the limitations of claim 4. See MPEP §2113.
Regarding claim 5, Cavanaugh meets the claimed, The gear product of claim 4, wherein the predetermined inclination angle is set to be equal to or greater than a first limit angle which is parallel to an axis connecting the rotation shaft and ends of crests and to be equal to or smaller than a second limit angle which allows the first and second line depositions on the valleys not to be disturbed by adjacent crests. The predetermined inclination angle is the angle the laser is incident on the gear during the manufacturing of the deposition layer. Patentability is determined by the product itself, not the process used to make the product, therefore, the predetermined inclination angle of the laser during manufacturing is a product-by-process limitation, see MPEP §2113. Cavanaugh [0028] and [0056] disclose a laser melting a powdered material onto a component and Cavanaugh [0034] teaches the laser can be rotated “angled” onto the component. Cavanaugh meets all the limitations of the gear product recited in claim 5. 
Regarding claim 6, Cavanaugh meets the claimed, The gear product of claim 4, wherein each of the first deposition process and the second deposition process linearly moves the laser beam and the powdered materials in the longitudinal direction of the cylindrical body by a length corresponding to 45% to 85% of a width length of a deposition bead formed by the first or second line deposition, and the first or second line deposition is repeatedly performed. Cavanaugh [0034]-[0035], and [0056] describe a laser module that rotates/moves linearly to continuously move and melt a powder bead and form a cladding layer. Claim 6 is a product-by-process claim directed to the method of production of the deposition layer on the gear rather than the gear product itself. The method of forming the gear, including a first/second deposition process and linearly moving a laser beam a particular length are directed to the process of forming the deposition layer on the gear, not the product itself. Cavanaugh discloses a gear with a cladding layer formed from molten powder beads which meet all the limitations of claim 4. 
Regarding claim 8, The gear product of claim 4, wherein the powdered materials are injected at a rate of 1.0 to 5.0 g/min per 100 W of laser power, the claim is directed towards the process of producing the gear, not the gear product itself. The injection rate of the powdered materials during the formation of the deposition layer is a product-by-process limitation. Cavanaugh [0056] discloses the cladding layer is made from powder which meets all the limitations of claim 4. See MPEP §2113. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh modified by Iwatani as applied to claim 4 above, and further in view of Kobayashi ( US 2020/0248791).
Regarding claim 7, Cavanaugh does not meet the claimed, The gear product of claim 4, wherein the teeth are formed such that a pitch, which is a distance between adjacent crests, is 1.0 mm to 20 mm, a valley depth is 0.3 mm to 10 mm, and a ratio of the pitch in relation to the valley depth (valley width ratio (the pitch/the valley depth)) is 1.9 to 4.0.
Analogous in the field of gear components, Kobayashi does not explicitly meet the claimed, The gear product of claim 4, wherein the teeth are formed such that a pitch, which is a distance between adjacent crests, is 1.0 mm to 20 mm, a valley depth is 0.3 mm to 10 mm, and a ratio of the pitch in relation to the valley depth (valley width ratio (the pitch/the valley depth)) is 1.9 to 4.0, however, Kobayashi [0025] describes a gear with tooth portions on its outer annular surface. Kobayashi [0026] teaches that the pitch and height of the tooth portions as well as other similar dimensions, can be set depending on the intended application of the gear. The ratio of pitch: height is also be set as the pitch and height are both being set according to the application of the gear.
Kobayashi [0026] discloses that the pitch/depth are result-effective variables which affect the use of the gear. It would have been obvious to a person of ordinary skill in the art to modify the pitch/height and subsequently the ratio in order to obtain a gear appropriately sized for its application, see Kobayashi [0026].

Claims 9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over  Cavanaugh (US 2017/0209961) modified by Iwatani (US 2016/0101484) and Lin (US 2018/0147668).
Regarding claim 9, Cavanaugh meets the claimed, A gear surface deposition system (Cavanaugh [0024] describes a laser cladding system) comprising: a gear product including teeth in which valleys and crests are successively formed along an outer or inner circumference (Cavanaugh [0100] describes a gear as the component formed in the laser cladding system, gears have valleys and crests) of a cylindrical body having a central rotation shaft; (Cavanaugh [0063] teaches a component 30 of a laser cladding system having a spindle or “rotation shaft” 93, Cavanaugh Figure 1 shows the component 30 is cylindrical) a rotating driving unit coupled to the rotation shaft so as to rotate the gear product forwards and rearwards; (Cavanaugh [0063] describes a motion system or “rotating driving unit” that rotates the component 30) a nozzle module configured to radiate a laser beam toward the teeth, (Cavanaugh [0027] teach a laser apparatus or “nozzle module” which emits a laser beam) which is rotating (Cavanaugh [0063] teaches the component is rotated) such that the powdered materials are melted and the melted powdered materials form a deposition layer on a surface of the teeth; (Cavanaugh [0028]and [0056] teach the laser melts the powder cladding material onto the component) wherein the coaxial nozzle module is controlled such that the crests and valleys of the rotating teeth are positioned in a beam range including a Rayleigh range formed in a predetermined length to a focal point of the laser beam and a defocus distance formed from the focal point in a length corresponding to the Rayleigh range, (Cavanaugh [0027], [0030], and [0034] teach that the laser motion system can move the laser beam rotationally or linearly to move the laser beam relative to a reference point in the chamber) and a horizontal driving unit coupled to the coaxial nozzle module so as to linearly move the nozzle module in at least one of a longitudinal direction and a radial direction of the cylindrical body (Cavanaugh [0027] and [0034] teach a laser motion system that moves the laser beam both linearly and rotationally.)
	Examiner notes that positioning the crests and valleys of the teeth to be in a particular range of the laser beam is the intended use of the gear surface deposition system. Cavanaugh [0027], [0030], and [0034] teach the ability to move the laser which would make the system of Cavanaugh capable of controlling the nozzle module to position the gear teeth in any range of the laser beam. See MPEP §2114.
Cavanaugh does not meet the claimed, coaxial nozzle module  and a powder supply unit configured to inject the powdered materials through a circular slit in a funnel or ring disposed along a circumference of and surrounding the converging laser beam
Analogous in the field of laser cladding systems, Iwatani meets the claimed, coaxial nozzle system (Iwatani [0032] describe a coaxial nozzle system) coaxial nozzle module and a powder supply unit configured to inject the powdered materials through a circular slit in a funnel or ring disposed along a circumference of and surrounding the converging laser beam (Iwatani [0032] describes a coaxial nozzle system with an annular powder discharge passage 19 which is in between the inner 10 and outer 20 nozzle members. The laser beam R passes through the inner nozzle member 10, see also Figure 2 above)
It would have been obvious to a person  of ordinary skill in the art before the filing date to modify the gear component of Cavanaugh with the coaxial nozzle system and annular powder slit around the laser beam as described in Iwatani in order to melt the powder with the laser beam onto the desired portion of the workpiece, see Iwatani [0034].
Neither Cavanaugh nor Iwatani meet the claimed, wherein the coaxial nozzle module includes: a laser collimator configured to radiate a laser beam; a focusing lens provided to be positioned along a path of the laser beam so as to cause the laser beam to converge on an arbitrary focal point.
Analogous in the field of laser cladding, Lin meets the claimed, a laser collimator configured to radiate a laser beam; (Lin [0022]-[0023] describe an optical path for a laser inside a laser head which includes a collimator lens) a focusing lens provided to be positioned along a path of the laser beam so as to cause the laser beam to converge on an arbitrary focal point (Lin [0023] teaches the laser beam is focused via an objective lens.)  
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the apparatus of modified Cavanaugh with the lens and powder supply of Lin in order to align the laser beam to a target point, see Lin [0023].
	Regarding claim 11, Cavanaugh meets the claimed, The gear surface deposition system of claim 9, wherein the coaxial nozzle module sequentially performs first and second line depositions on the surface of the teeth by causing the laser beam and the powdered materials to be incident in a state in which the laser beam and the powdered materials are alternately directed to opposite inclined surfaces of the crests, thereby forming the deposition layer, (Cavanaugh [0028] and [0056] teach melting powder on the component) and the horizontal driving unit linearly moves the coaxial nozzle module in the longitudinal direction of the cylindrical body after linearly moving the coaxial nozzle module in the radial direction of the cylindrical body such that the coaxial nozzle module is alternately directed to the opposite inclined surfaces of the crests (Cavanaugh [0027], [0030], and [0034] teach that the laser motion system can move the laser beam rotationally or linearly to move the laser beam relative to a reference point in the chamber).  
	 Cavanaugh [0034] teaches that the laser can be rotated but Cavanaugh does not explicitly teach, causing the laser beam and the powdered materials to be incident at a predetermined inclination angle. Lin [0003] teaches that coaxial nozzle heads can be inserted between obstructions to access the target point on the workpiece. When combined, Cavanaugh and Lin teach a rotational coaxial nozzle that can be positioned/angled particularly (at a predetermined angle) to avoid obstructions on a workpiece. 
	It would have been obvious to a person of ordinary skill in the art to combine the rotational laser head of Cavanaugh and the coaxial nozzle of Lin in order to avoid obstructions and access the workpiece at the target point, see Lin [0003].
Examiner notes that sequentially performing line depositions and driving the nozzle module radially to direct it to the opposite surface are all recitations of the intended use of the apparatus. Cavanaugh [0028] and [0056] teach that the system of Cavanaugh melts powder to form a layer on the component and Cavanaugh [0027], [0030], and [0034] teach a system that rotates the laser and moves it linearly. The system as described would be able to meet the uses recited in claim 11.
	Regarding claim 13, modified Cavanaugh does not explicitly teach, The gear surface deposition system of claim 11, wherein the predetermined inclination angle is set to be equal to or greater than a first limit angle which is parallel to an axis connecting the rotation shaft and ends of crests and to be equal to or smaller than a second limit angle which allows the first and second line depositions on the valleys not to be disturbed by adjacent crests, however, Lin [0003] teaches the coaxial nozzle can be positioned between obstructions “teeth” such that the workpiece can be access at the target point.  When combined with the gear of Cavanaugh, positioning the workpiece between obstructions (teeth) to access the workpiece would meet claim 13. 
	Regarding claim 14, Cavanaugh meets the claimed, The gear surface deposition system of claim 11, wherein the horizontal driving unit linearly moves the coaxial nozzle module in the longitudinal direction of the cylindrical body by a length (Cavanaugh [0027], [0030], and [0034] teach that the laser motion system can move the laser beam rotationally or linearly to move the laser beam relative to a reference point in the chamber) corresponding to 45% to 85% of a width length of a deposition bead formed by the first or second line deposition, (Cavanaugh [0027], [0034]-[0035] teach the laser motion system can move the laser linearly and over a molten bead) and the coaxial nozzle module repeatedly performs the first or second line deposition at a linearly shifted position (Cavanaugh [0035] teaches forming a continuous layer of cladding material by moving the laser relative to the component.) Examiner notes that the movement of the coaxial nozzle module and repeatedly forming the deposition are intended use of the apparatus. Cavanaugh discloses a nozzle that is moved linearly by a nozzle system and performs deposition on the surface of the component which meet all the structural limitations of claim 14.	
Claims 12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh modified by Lin and Iwatani as applied to claim 9 above, and further in view of Prexler (US 2018/0093416).
Regarding claim 12, modified Cavanaugh meet the claimed, The gear surface deposition system of claim 9, wherein the coaxial nozzle module (Iwatani [0032] describes a coaxial nozzle) thereby forming the deposition layer, (Cavanaugh [0028] and [0056] teach melting powder on the component) so as to linearly move the first and second nozzle modules in respective ones of the longitudinal direction and the radial direction of the cylindrical body crests (Cavanaugh [0027], [0030], and [0034] teach that the laser motion system can move the laser beam rotationally or linearly to move the laser beam relative to a reference point in the chamber).  
Cavanaugh [0034] teaches that the laser can be rotated (angled) but Cavanaugh does not explicitly teach, which are directed to respective ones of the opposite inclined surfaces of the crests at a predetermined inclination angle. Lin [0003] teaches that coaxial nozzle heads can be inserted between obstructions to access the target point on the workpiece.
When combined, Cavanaugh and Lin teach a rotational coaxial nozzle that can be positioned/angled particularly or “at a predetermined angle” to avoid obstructions on a workpiece. 
	It would have been obvious to a person of ordinary skill in the art to combine the rotational laser head of Cavanaugh and the particularly positioned coaxial nozzle of Lin in order to avoid obstructions and access the workpiece at the target point, see Lin [0003].
Modified Cavanaugh does not meet the claimed, nozzle module is composed of first and second nozzle modules, and the horizontal driving unit is composed of first and second driving units which are coupled to respective ones of the first and second nozzle modules.
Analogous in the field of laser processing apparatus, Prexler meets the claimed, is composed of first and second nozzle modules, so as to simultaneously perform first and second line depositions of the surface of the teeth, (Prexler [0039] teaches a laser sintering device with two exposure units or “nozzle modules” that produce a laser, simultaneously performing deposition is the intended use of the apparatus, Prexler discloses two exposure units, when combined with the coaxial nozzle of modified Cavanaugh, the multiple exposure units are able to perform simultaneous deposition) and the horizontal driving unit is composed of first and second driving units (Prexler [0039] teaches a scanning device for each exposure unit.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the system of Cavanaugh with the multiple exposure heads of Prexler in order to improve the accuracy of the melting, see Prexler [0012].
Regarding claim 19, Cavanaugh does not explicitly meet the claimed, The gear surface deposition system of claim 12, wherein the predetermined inclination angle is set to be equal to or greater than a first limit angle which is parallel to an axis connecting the rotation shaft and ends of crests and to be equal to or smaller than a second limit angle which allows the first and second line depositions on the valleys not to be disturbed by adjacent crests,  however, Lin [0003] teaches the coaxial nozzle can be positioned between obstructions (teeth) such that the workpiece can be access at the target point.  When combined with the gear of Cavanaugh, positioning the workpiece between obstructions (teeth) to access the workpiece would meet claim 13. 
	Regarding claim 20, The gear surface deposition system of claim 12, wherein the horizontal driving unit linearly moves the coaxial nozzle module in the longitudinal direction of the cylindrical body by a length corresponding to 45% to 85% of a width length of a deposition bead formed by the first or second line deposition Cavanaugh [0034]-[0035], and [0056] describe a laser module that rotates/moves linearly to continuously move and melt a powder bead and form a cladding layer. The method of forming the gear, including a first/second deposition process and linearly moving a laser beam a particular length are directed to the intended use of the deposition system, not the deposition system itself. Cavanaugh discloses a system that is capable of moving linearly and rotating to continuously melt and form a deposition layer out of a bead which meets the limitations of claim 20. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cavanaugh modified by Lin and Iwatani as applied to claim 13 above, and further in view of JRC Web ("Corrugated Roll -Tungsten Carbide Coated”, 2017, see NPL copy provided) and Kobayashi (US 2020/0248791).
Regarding claim 16, Cavanaugh does not meet the claimed, The gear surface deposition system of claim 13, wherein, when the gear product is a corrugated roller having a valley width ratio of 1.80 or more and 2.80 or less, the predetermined inclination angle is formed in a range of 43º to 88º.
Analogous in the field of gear components, JRC Web meets the claimed, when the gear product is a corrugated roller (JRC Web lines 1-8 teaches a corrugated roller with a hard coating.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the gear of Cavanaugh with the corrugated roller of JRC Web in order to increase the lifespan of the roller, see JRC Web lines 1-8.
Analogous in the field of gears components, Kobayashi does not explicitly meet the claimed, a valley width ratio of 1.80 or more and 2.80 or less, however, Kobayashi [0025] describes a gear with tooth portions on its outer annular surface. Kobayashi [0026] teaches that the pitch and height of the tooth portions as well as other similar dimensions, can be set depending on the intended application of the gear. The ratio of pitch: height is also set as the pitch and height are both being set according to the application of the gear.
Kobayashi [0026] discloses that the pitch/depth are result-effective variables which affect the use of the gear. It would have been obvious to a person of ordinary skill in the art to modify the pitch/height and subsequently the ratio in order to obtain a gear appropriately sized for its application, see Kobayashi [0026].
	Lin does not explicitly meet the claimed, the predetermined inclination angle is formed in a range of 43º to 88º, however, Lin [0003] teaches the coaxial nozzle can be positioned between obstructions in order to access the workpiece and Cavanaugh [0034] teaches the laser can be rotated or “angled”. 
	It would have been obvious to a person of ordinary skill in the art to combine the rotating laser of Cavanaugh with positioning the nozzle as taught by Lin in order to position the nozzle at an angle to avoid obstructions, see Lin [0003].
Response to Arguments
In response to the amendments filed 4/15/2022, the objection to claim 1 has been withdrawn. 
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendments to claims 1 and 9 regarding the circular slit in a funnel/ring disposed around and surrounding the circumference of the laser beam are not taught by the art references. Examiner agrees that the references do not describe powder being supplied surrounding the converging laser beam, however upon further search, Iwatani describes the claimed funnel/ring configuration surrounding the laser beam.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744